Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-20 have been examined. Claims 1, 19 have been amended.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen-Solal et al. (US. 20130311472 hereinafter Cohen-Solal in view of Frederick et al. (US. 20130083978A1 hereinafter Frederick) and further in view of in view of Avinash et al. (US. 20070118399A1).  

With respect to claim 1, Cohen-Solal teaches a method for imaging and generating a radiology report in a medical system, the method comprising:
(‘472; Para 0059: by disclosure, Cohen-Solal describes a clinical indication identifier to identify clinical indication associated with each protocol associated with different scanners such as MR, NM, XR, Ultrasound, etc…and a list of clinical indications justifying the use the specific protocols or imaging sequences as illustrated in Para 0003 to include on the radiology report as described in Para 0007. The Examiner interprets a list of clinical indications justifying the use the specific protocol or imaging sequences which is construed as different reasons for scanning); 
receiving, by an image processor, a clinical identification of a reason for the scanning for the patient, the image processor is in a different building than the medical imaging scanner (‘472; Para 0059: by disclosure, Cohen-Solal describes a clinical indication identifier to identify clinical indication associated with each protocol associated with different scanners such as MR, NM, XR, Ultrasound, etc…and a list of clinical indications justifying the use the specific protocol or imaging sequences as illustrated in Para 0003 to include on the radiology report as described in Para 0007. The Examiner interprets a list of clinical indications justifying the use the specific protocol or imaging sequences which is construed as different reasons for scanning): 
selecting image processing for first scan data from the scanning, the image processor selected based on the clinical identification; image processing, by the image processor, first scan data from the scanning based on the selected image processing (‘472; Para 0081: updating an existing imaging protocol or creating a new imaging protocol and one or more processors, which execute the computer readable instructions. The stored computer readable instructions, when executed by the one or more processors, cause the one or more processor to obtain at least clinical indications for previously performed imaging procedures); 
wherein the information comprises scan settings to be used by the medical imaging scanner (‘472; Para 0007: The clinical imaging protocol defines the settings used on the imaging equipment to acquire the images, and directs the imaging technologist who operates the scanner in how to perform the examination. ).   
Cohan-Solalr does not, but Frederick teaches 
feeding back information to the medical imaging scanner based on the imaging processing (‘978; Para 0006: providing imaging feedback includes comparing one or more of a series of first images obtained in an ongoing imaging session relating to a patient exam to one or more reference images associated with an exam type corresponding to the patient exam. The example method also includes, based on the comparison, automatically generating imaging feedback. The imaging feedback includes instructions to continue or end the imaging session; Para 0029: the processor may convey the feedback to the scanner; Para 0030), 
rescanning, by the medical imaging scanner, based on the feedback information (‘978; Para 0020: the technologist dynamically receives the QA feedback as the scan is performed, when the images reach the PACS and/or scanner, etc. As a result, the technologist may rescan and/or continue to scan the patient and rectify any quality issues that may exist substantially immediately while the patient is still at the healthcare facility). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the imaging protocol update and 
Cohen-Solal/Frederick does not, but Avinash teaches  
generating, by a machine-learned network implemented by the image processor, the radiology report in response to the first scan data, the feedback information, and/or second scan data from the rescanning, the radiology report having narrative text characterizing the patient; and outputting the radiology report (‘399; Para 0108: The report module 82 typically provides for an output or summary of the analysis performed by module 80. Reports may also provide an indication of techniques used to collect data, the number of data acquisition sequences performed, the types of sequences performed, patient conditions during such data acquisition including patient-specific feedback provided as illustrated in Para 0259 and improving image quality by re-scanning the image as illustrated in Para 0407). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Cohen-Solal/Frederick with the technique of generating the radiology report and the motivation is to provide the complete report for patient images. 
Claim 12 is rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Avinash discloses wherein generating comprises generating with a deep machine-learned text generator as the machine-learned network, and wherein the image processor and the (‘399; Paras 0277, 0363). 

With respect to claim 3, the combined art teaches the method of claim 2, Avinash discloses wherein scanning comprises scanning with a computed tomography system, a magnetic resonance system, or a nuclear medicine system, and wherein image processing the first scan data comprises receiving the first scan data as projection data, k-space data, or lines of response data and reconstructing to an object space based on the clinical identification (‘399; Para 0152: Reconstruction of the data into useful images then includes computations of projections of radiation on the detector and identification of relative attenuations of the data by specific locations in the patient). 

With respect to claim 4, the combined art teaches the method of claim 1, Avinash discloses wherein image processing comprises filtering, denoising, detecting, classifying, and/or segmenting from the first scan data (‘399; Para 0280: segmentation module provides automated or manual means for isolating features, volumes, regions, lines, and/or points of interest).  

With respect to claim 5, the combined art teaches the method of claim 1, Frederick discloses wherein image processing comprises determining a clinical finding, wherein feeding back the information comprises feeding back scan settings for the 978; Para 0020). 

With respect to claim 6, the combined art teaches the method of claim 1, Cohen-Solalr discloses wherein generating comprises generating by a machine-learned natural language network (‘472; Para 0081). 

With respect to claim 7, the combined art teaches the method of claim 1, Avinash discloses wherein image processing comprises determining a first clinical finding with a machine-learned network, and wherein generating the clinical report comprises generating the clinical report with the first clinical finding and a second clinical finding from image processing of the second scan data from the rescanning (‘399; Paras 027, 0287). 

With respect to claim 8, the combined art teaches the method of claim 1, Frederick discloses wherein image processing comprises checking the second data for quality, and wherein feeding back the information comprises feeding back a request to perform the rescanning based on the check of the quality (‘978; Para 0020). 

With respect to claim 9, the combined art teaches the method of claim 1, Avinash discloses wherein receiving the clinical identification comprises receiving a symptom, and wherein selecting comprises selecting based on the symptom (‘399; Para 0177). 

With respect to claim 10, the combined art teaches the method of claim 1, Cohen-Solal discloses  wherein generating the radiology report comprises generating (‘472; Para 0049). 

With respect to claim 11, the combined art teaches the method of claim 1, Avinash discloses wherein outputting comprises outputting to an electronic medical records database, a referring physician, and/or the patient. (‘399; Para 0268)  

With respect to claim 13, the combined art teaches the system of claim 12, Avinash discloses wherein the processor is a server at a different facility than the medical imager (‘399; Para 0097). 

With respect to claim 14, the combined art teaches the system of claim 12, Avinash discloses wherein the processor is configured to apply the image processing as reconstruction, quality assurance of the scan, filtering, denoising, detection, segmentation, classification, quantification, and/or prediction (‘399; Paras 0152, 0351). 

With respect to claim 15, the combined art teaches the system of claim 12, Avinash discloses wherein the processor is configured to control the medical imager with scan settings based on the clinical finding (‘399; Para 0276). 

With respect to claim 16, the combined art teaches the system of claim 12, Avinash discloses wherein the medical imager is configured to output a clinical identification tag for the clinical application, and wherein the processor is configured to apply the image processing selected based on the clinical identification tag (‘399; Para 0081). 

With respect to claim 17, the combined art teaches the system of claim 12, Avinash discloses wherein the medical imager is configured to provide the scan data from the scan without reconstruction, and wherein the processor is configured to reconstruct as part of the application of the image processing (‘399; Paras 0129, 0152). 

With respect to claim 18, the combined art teaches the system of claim 12, Avinash discloses wherein the interface comprises a computer network interface for output to a medical records database (‘399; Paras 0092). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moehrle (US. 20120020536A1) in view of Cohen-Solal et al. (US. 20130311472 hereinafter Cohen-Solal).

With respect to claim 19, Moehrle teaches  a method for imaging and generating a radiology report in a medical system, the method comprising:
receiving first and second scan data from first and second medical scanners, the first and second scan data representing first and second patients and being without reconstruction into a three-dimensional object space, the receiving being at a server or workstation in a different location than the first and second medical scanners (‘536; Para 0041: The system 100 may also include image capture devices 104 configured to capture or generate two-dimensional and/or three-dimensional images. In medical imaging, for example, the image capture devices 104 may include one or more of a mammography device, a computed tomography (CT) device, an ultrasound device, an X-ray device, a fluoroscopy device, a film printer, a film digitizer, and the like. One or more images of a sample structure captured by the image capture devices 104 may be transmitted to an image server 106 and/or an image database 108 directly or through a network 102., which is construed as different location;  Para 0047: the images that are captured and/or recorded in step 302 may pertain to a mammography screening, a computer tomography (CT) scan, an ultrasound, an X-ray, a fluoroscopy, or the like; Para 0048: case study of particular areas of the breast may retrieve a plurality of mammographic images belonging to a plurality of patients by querying the image server 106 and/or database 108 for those particular areas);
Moehrle does not explicitly describe a server or workstation in a different location than the first and second medical scanners. However, Moehrle discloses the image capture devices transmitted to an image server through a network (‘536; Para 0042). Fig. 1  also shows the server 106 and scanners 104’s are in different location.   
However, Cohen-Solal teaches 
obtaining first and second clinical indication tags for the first and second scan data, the first and second clinical indication tags being first and second, different reasons for scanning the first and second patients, respectively; (‘472; Para 0059: by disclosure, Cohen-Solal describes a clinical indication identifier to identify clinical indication associated with each protocol associated with different scanners such as MR, NM, XR, Ultrasound, etc…and a list of clinical indications justifying the use the specific protocol or imaging sequences as illustrated in Para 0003 to include on the radiology report as described in Para 0007. The Examiner interprets a list of clinical indications justifying the use the specific protocol or imaging sequences which is construed as different reasons for scanning). 
Moehrle with the technique of providing the imaging protocol update and recommender of Cohen-Solal and the motivation is to compare the series images relating to patient exam to the references of patient images associated with the exam type
Moehrle in view of Cohen-Solal teaches 
image processing, including reconstruction, of the first and second scan data by the server or workstation in a different location than the first and second medical scanners, the image processing including the reconstruction of the first scan data different than of the second scan data based on the first and second clinical indication tags being different (‘536; Para 0076: method and apparatus serves to integrate automated computer aided image mapping, recognition and reconstruction techniques with automated image reporting techniques) 
generating first and second radiology reports from information provided by the image processing; and outputting the first and second radiology reports (‘536; Para 0017: By disclosure, Moehrle describes the image reporting method is provided. The image reporting method comprises the steps of retrieving an image representation of a sample structure from an image source, providing a three-dimensional structure that is related to the sample structure, the three-dimensional structure having at least spatial coordinates defined therein, mapping the three-dimensional structure to the sample structure so as to associate regions of the sample structure with the spatial coordinates of the three-dimensional structure, displaying at least one view of the sample structure, determining one or more regions of interest within the sample structure based on content of the image representation of the sample structure, associating an annotation to at least one of the regions of interest, and generating a report based at least partially on one of the regions of interest and the annotation; Para 0044: outputting information to a user).  

With respect to claim 20, Moehrle teaches the method of claim 19 wherein generating comprises generating without display of any images from the first and second scan data to a human after receiving and through the image processing and the generating (‘536; Abstract). 

Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference of applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686